Citation Nr: 1736365	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for right shoulder strain.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation
	

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1986 to June 1986, and on active duty from February 1997 to October 1997, from February 2004 to May 2004, and from August 2009 to September 2010.

This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for right shoulder strain and assigned a 10 percent rating, effective March 14, 2011. Jurisdiction is currently held by the RO in Roanoke, Virginia.

In October 2016, the RO granted a 20 percent initial rating for right shoulder strain, effective March 14, 2011.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the July 2011, May 2014 and September 2015 VA examinations do not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's right shoulder disability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the September 2015 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate. 
Consequently, the Veteran must be afforded a new VA right shoulder examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

In July 2017, a VA outpatient clinician noted the Veteran's report that he had recently travelled on military orders.  Although he also reported working as a Department of Defense employee, the Veteran may have performed service in the Army Reserve since active duty in 2010.  Additional service treatment records, if any, are relevant to the severity of the right shoulder disorder and must be requested and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Veteran whether he performed additional service in the Army Reserve since September 2010, and if so, identify his dates of service and current unit.  Then, request from the appropriate unit or military record archive all available service treatment and medical examination records and associate any records received with the claims file. 

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected right shoulder disability.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the disability.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for an increased rating for a right shoulder disability.  If the claim remains denied, issue the Veteran and his representative a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






